Title: From George Washington to Arthur St. Clair, 12 January 1781
From: Washington, George
To: St. Clair, Arthur


                        
                            Dear Sir
                            Head Quarters New Windsor 12 Jany 1781.
                        
                        The Receipt of your letter of the 9th inclosing one from General Wayne has, if possible, added to my
                            embarrassments—I had heard from Genl Sullivan and Lord Stirling that the Mutineers had delivered up the British Emissaries
                            immediately upon their arrival in princetown—From this, I was in hopes that they had precluded themselves from all
                            assistance from that quarter, and that the reduction of them by force, should matters come to extremities, would not be
                            difficult—But now their conduct appears to me in this light they have made known the propositions offered by Sir H.
                            Clinton, only by way of threat, and seem to say, if you do not grant us terms we can obtain them elsewhere.
                        At the meeting with the General and Field Officers yesterday, it was almost the universal opinion that their
                            men might be depended on, I therefore gave directions for a detachment of 1000 to be prepared & held in
                            readiness—If things are in a train of negociation, as would seem to be the case from General Waynes postscript; to move a
                            force between Trenton and the Enemy might create suspicions in the minds of the Mutineers and make them fly to the Enemy to
                            safety. I do not think it prudent to write to the Committee of Congress—to Governor Reed—or to General Wayne, lest my
                            letters should be stopped—I think therefore from a consideration of the subject in every light, that it will be best for
                            you to go down to the Pennsylvania side opposite Trenton and send for some of the Gentlemen over—There enquire minutely in
                            to the situation of Affairs, and if there are no hopes of a resonable compromize, get from them an opinion of what ought
                            ultimately to be done—If force should be determined upon, the Governors of Pennsylvania and Jersey should instantly make
                            an argument for bringing out as many of the Militia as can be collected while the detachmt above mentd is marchg from
                                hence that the intercourse between Trenton and this place may be as expeditious as possible, desire
                            Colo. Nelson to fix a relay of Expresses from the neighbourhood of Trenton to Morris Town, and let the Quarter Master at
                            Morris town continue them from thence to this place I am Dr Sr 

                    